           Case 2:19-cv-02122-KJD-NJK Document 16 Filed 10/09/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
 9   TUONG NGUYEN,                                          Case No.: 2:19-cv-02122-KJD-NJK
10          Plaintiff(s),                                                 ORDER
11   v.                                                               [Docket No. 15]
12   TERESA NGUYEN, et al.,
13          Defendant(s).
14         Pending before the Court is Plaintiff’s motion to extend his deadline to file a fully complete
15 in forma pauperis application or pay the full $400 fee for filing a civil action. Docket No. 15; see
16 also Docket No. 14 (order setting deadline). Plaintiff submits that he has been transferred from
17 Southern Desert Correctional Center to ICE custody and, therefore, needs more time to complete
18 the necessary paperwork. Docket No. 15 at 1.
19         For good cause shown, the Court GRANTS Plaintiff’s motion. Docket No. 15. Plaintiff
20 must file a fully complete in forma pauperis application or pay the full $400 fee for filing a civil
21 action no later than November 9, 2020. Failure to timely comply with this order will result in
22 a recommendation to the District Judge that this case be dismissed without prejudice.
23         IT IS SO ORDERED.
24         Dated: October 9, 2020
25                                                               ______________________________
                                                                 Nancy J. Koppe
26                                                               United States Magistrate Judge
27
28

                                                     1
